Name: Commission Regulation (EC) No 1849/95 of 26 July 1995 Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  agricultural policy;  agricultural structures and production;  trade;  agricultural activity
 Date Published: nan

 No L 177/44 fEN | Official Journal of the European Communities 28 . 7. 95 COMMISSION REGULATION (EC) No 1849/95 of 26 July 1995 Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Council Regulation (EEC) No 822/87 HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the provisions of Regulation (EEC) No 3105/88, for the 1994/95 wine year :  the date '31 July' in the first paragraph of Article 7 is hereby replaced by '31 August',  the date '31 July' in the first subparagraph of Article 8 ( 1 ) is hereby replaced by '31 August',  the date '31 July' in the second indent of the first subparagraph of Article 8 (2) is hereby replaced by '31 August',  the date '31 August' in Article 12 ( 1 ) is hereby replaced by '30 October',  the date '30 November' in Article 13 ( 1 ) is hereby replaced by '31 December'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Articles 36 (6) and 47 (3) thereof, Whereas Commission Regulation (EEC) No 3105/88 (3), as last amended by Regulation (EEC) No 3186/92 (4), sets the deadlines before which producers who are subject to the obligation contained in Article 36 must deliver to a distiller or manufacturer of wines fortified for distillation wines which have not been exported before those dead ­ lines , Whereas some Community producers will be unable to export all the undistilled wines available to third countries before 31 July 1995 and are unable to deliver them to distilleries by the deadlines set ; whereas the said dead ­ lines should be postponed by one month therefore in order to enable them to comply with their obligations ; whereas, however, pursuant to Article 36 ( 1 ) of Regulation (EEC) No 822/87, this derogation may not extend beyond the end of the current wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on 1 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p. 31 . 3) OJ No L 111, 8 . 10 . 1988 , p. 21 . 0 OJ No L 317, 31 . 10. 1992, p. 73.